DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/18/2022.
Applicant’s election without traverse of Claims 1-13 in the reply filed on 05/18/2022 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 9-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Swift et al. (US 5427308 A; hereinafter Swift).
Regarding claims 1, 4-5, and 9, Swift teaches a container with integral handles and locking tabs comprising an outer shell (see Fig. 10; col 4 line 19) comprising a base (17); support walls (16) coupled to the base; roof sections (12/14; see Fig. 10) extending from the support walls, wherein the base, the support walls, and two or more of the roof sections define a cavity of the outer shell; and handle sections (9) extending from the roof sections, wherein the handle sections are attached to each other when the outer shell is closed (see Figures 5-7); and a liner (27) disposed within in the cavity of the outer shell, wherein the outer shell and the liner are made from one or more biodegradable materials (Col 2 lines 41-43).
Regarding claim 2, Swift teaches a container wherein one or more of the support walls are continuously and seamlessly coupled to the base (see Fig. 1).
Regarding claim 3, Swift teaches a container wherein one or more of the roof sections are continuously and seamlessly coupled to a respective support wall (15; see Fig. 10) of the support walls.
Regarding claims 10-12, Swift teaches a container wherein a first roof section of the roof sections and a second roof section of the roof sections form a tent-top shape when the outer shell is closed (see Figures 6-9).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swift in view of Slot (US 6705469 B2).
Regarding claims 6-8, Swift discloses the claimed invention except for the liner being made of a pulp-based material.  Slot teaches a foldable shipping container insert, or liner, wherein the liner is made from a pulp-based material (Col 2 lines 7-13).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to modify Swift’s container liner to be made of a pulp-based material, as a known substitution of materials in the art of packaging to be shipped and re-used.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swift in view of Anti et al. (US 2014/0021208 A1; hereinafter Anti).
Regarding claim 13, Swift discloses the claimed invention except for a bottom panel positioned between the base and the liner.  Anti teaches high-performance extended target temperature containers comprising an additional bottom panel inserted within (6; see Fig. 1).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to modify Swift’s container to include a bottom panel insulation pad insert in order to further the insulative characteristics of the container (Anti; see Par. 0041).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R DEMEREE whose telephone number is (571)270-1982. The examiner can normally be reached 9:00 am - 5:00 pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN J NEWHOUSE can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER R DEMEREE/Primary Examiner, Art Unit 3734